NO. 07-06-0346-CR

                                     IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                   PANEL B

                                        DECEMBER 5, 2006
                                 ______________________________

                                            NATIVIDAD VILLA,

                                                                      Appellant

                                                        v.

                                         THE STATE OF TEXAS,

                                                      Appellee
                              _________________________________

                   FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                              NO. 3422; HON. RON ENNS, PRESIDING
                               _______________________________

                                      Memorandum Opinion
                                _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Natividad Villa (appellant) appeals from an order adjudicating him guilty and ordering

that he serve two years in prison. He had previously pled guilty to aggravated perjury

without a recommendation as to punishment. His appellate counsel moved to withdraw

and filed an Anders1 brief in conjunction with that motion. In the brief, he represents that,

after conducting a diligent search, he found no meritorious issues warranting appeal.



       1
           An ders v. C alifornia, 386 U.S. 738, 744 -45, 87 S. Ct. 1396, 18 L.Ed .2d 493 (1967 ).
Along with his brief, appellate counsel sent appellant a letter informing him of his

conclusions and his right to file a pro se response or brief. We too informed appellant, by

letter, of his right to appear via a pro se response or brief no later than November 30, 2006.

To date, no response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel illustrated

why the appeal was meritless. Appellant pled true to the allegation that he had committed

a new offense. A plea of true standing alone supports a decision to revoke probation or

adjudicate guilt. Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979). We have

also conducted our own review of the record, pursuant to Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991), to assess the accuracy of appellate counsel’s conclusions and

to uncover any error. That review failed to reveal any error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                  Brian Quinn
                                                  Chief Justice

Do not publish.




                                              2